Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 6, 2019

                                    No. 04-19-00500-CV

                       ESTATE OF BRADLEY KEITH JOHNSON

                  From the County Court at Law No. 2, Bexar County, Texas
                               Trial Court No. 2017PC0180
                     The Honorable Veronica Vasquez, Judge Presiding


                                       ORDER
       On October 30, 2019, we set this cause for formal submission and oral argument before
this Court on December 4, 2019 at 9:00 a.m. before a panel consisting of Chief Justice Sandee
Bryan Marion, Justice Rebeca C. Martinez, and Justice Beth Watkins.

        During oral argument, the parties should be prepared to discuss the probate court’s
jurisdiction to consider the business disparagement and intentional infliction of emotional
distress claims that form the basis for this appeal.

       The parties are reminded that argument is limited to twenty (20) minutes for each side
and ten (10) minutes rebuttal for the appellant.

       It is so ORDERED on November 6, 2019.

                                                                PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT